IN THE DISTRICT COURT OF APPEAL
                                       FIRST DISTRICT, STATE OF FLORIDA

GENO LEWIS HAWKINS,                    NOT FINAL UNTIL TIME EXPIRES TO
                                       FILE MOTION FOR REHEARING AND
      Petitioner,                      DISPOSITION THEREOF IF FILED

v.                                     CASE NO. 1D15-0936

STATE OF FLORIDA,

     Respondent.
___________________________/

Opinion filed May 7, 2015.

Petition for Writ of Habeas Corpus -- Original Jurisdiction.

Geno Lewis Hawkins, pro se, Petitioner.

Pamela Jo Bondi, Attorney General, Tallahassee, for Respondent.




PER CURIAM.
      DENIED. See Francois v. Wainwright, 470 So. 2d 685 (Fla. 1985) (stating that

a successive petition for writ of habeas corpus may be summarily denied).

      Petitioner is warned that any future filings which the court determines to be

successive or frivolous may result in a referral to the appropriate institution for

disciplinary procedures pursuant to the rules of the Department of Corrections as

provided in section 944.279, Florida Statutes. See Fla. R. App. P. 9.410.

WOLF, THOMAS, and OSTERHAUS, JJ., CONCUR.




                                         2